FILED IN
                                                                          1ST COURT OF APPEALS
                                                                               HOUSTON. TEXAS



                                                                           NOV 16 2015
                                                                         CHRISTSPHEH^A. BRINE
                              Case No. 01-15-00225-CV
                                                                        CLER



Aaron Chevalier                                           IN THE COURT OF APPEALS
    Appellant-Tenant

    Vs                                                    FIRST JUDICIAL DISTRICT


W M Roberson,
    Appellee-Landlord (ProSe)                             HOUSTON, TEXAS

                      On Appeal from Judgment No. 1058132
                        County Civil Court at Law No. One
                        Hon. Debra Ibarra Mayfield, Judge
                                   Houston, Texas



               APPELLEE'S MOTION TO FILE FIRST AMENDED BRIEF


MAY IT PLEASE THE HONORABLE COURT:


    W M Roberson, appellee-landlord (pro se), respectfully submits this Motion to

File First Amended Brief under the Tex. R. App. P. 38.7, showing:

    Both parties obtained 30-days extension of time to file the Appellant's brief

on August 25,2015, and the Appellee's brief on Oct. 26, 2015. Appellee will need

an extension of time to review the Appellant's cited case laws, and prepare his

defense, and no other extension except for Appellant's has been previously

requested. The TEX. R. APP. P. 38.1(g) states that the statement of facts portion

of an appellant's brief "must be supported by record references." Appellant's

Brief violates this rule by providing no recorder's record citations.
    Therefore, the Appellant has had to review his notes and over 200-pages of

exhibits, and after double-checking the briefs' facts, laws, and citations, there are

errors and omissions therein which should be amended in the interest of justice.

      Moreover, this case has not been set for submission to a panel of this

Court, and no harm will result from granting this motion to file the accompanying

First Amended Brief submitted herewith.


    WHEREFORE, the Court should grant this request and order that the First

Amended Brief is timely filed on today's date, to wit: Nov. l(f, 2015.

                               Certificate of Service


    On this day I certify that a copy of this document was mailed to counsel of

record, Nasischa Biscette, 1811 Bering Dr., #300, Houston, TX 77057.

                             Certificate of Conference


    On this day I certify that I have conferred or made a reasonable attempt to

confer with all counsel of record about the merits of this motion which is


unopposed or un-responded to.

Respectfully submitted,
/WM                                          Dated: Udldf.
W M Roberson
P.O. Box 842583
Houston, Texas 77284-2583

Appellee-Landlord (Pro Se)
                                                                      FILED IN
                                                               1ST COURT OF APPEALS
                                                                  HOUSTON, TEXAS

Nov. ]£ 2015                                                     NOV 16 2015
                                                              CHRIST0PHEaA£RINE

Hon. Christopher A. Prine                                    cleri<
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


RE: Case No. 01-15-00225-CV, Aaron Chevalier -vs- W M Roberson
    TC #1058132, Co. Civ. Ct. at Law No. 1, Hon. Debra I. Mayfield, Judge


Dear Hon. Clerk;

   Please file in the above referenced case, an original plus 4-copies of:

1) APPELLEE'S MOTION TO FILE AMENDED BRIEF, And
2) FIRST AMENDED BRIEF FOR APPELLEE (PRO SE),

  Also enclosed is my $10.00 money order for the filing fee.

   Counsel of record was served by certificate of service.

   Your courteous assistance Is greatly appreciated!

Respectfully,


W M Roberson
P.O. Box 842583
Houston, TX 77284-2583

Appellee (Pro Se)